wa

  

AO 245B (CASD Rey. I/ 19) Judgment in a Criminal Case

AUG 02 2019
UNITED STATES DISTRICT COURT

CLERK. U.S. SFRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA | goutHERN DISTRIGI OF CALIFORNIA

 

UNITED STATES OF AMERICA JUDGMENT IN A CREMANAE:
Vv. (For Offenses Committed On or After November 1, 1987)
JOSE ADRIAN GARCIA-LUNA (1) Case Number: 18CR3521-CAB

BRIAN J. WHITE
Defendant’s Attorney
USM Number 71441298

[] -
THE DEFENDANT:
] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[] was found guilty on count(s)

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count{s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
[] Count(s) is dismissed on the motion of the United States.
Assessment : $100.00
ML
L] JVTA Assessment*: $
*justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine C] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

August 2, 19)
Date of In es of Sentence

  

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE ADRIAN GARCIA-LUNA (1) Judgment - Page 2 of 2
CASE NUMBER: 18CR3521-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
27 MONTHS.

(i Sentence imposed pursuant to Title 8 USC Section 1326(b).

Kl The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT AT A FACILITY WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA
AREA) TO FACILITATE FAMILY VISITATIONS.

i] The defendant is remanded to the custody of the United States Marshal.

[1 The defendant must surrender to the United States Marshal for this district:
L] at A.M. on
Cas notified by the United States Marshal.

 

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
C1 as notified by the United States Marshal.
[ as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Hf

18CR3521-CAB

 
